Citation Nr: 0712942	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach 
condition.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for colonic polyps.  

5.  Entitlement to service connection for a nerve problem.

6.  Entitlement to service connection for a right knee 
condition.   

7.  Entitlement to service connection for a left knee 
condition.

8.  Entitlement to service connection for a left wrist 
condition.   

9.  Entitlement to service connection for a brain disorder.

10.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  

11.  Entitlement to service connection for bilateral hearing 
loss.

12.  Entitlement to service connection for arthritis, all 
joints.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to November 
1966, to include duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of service connection for a nerve problem; a right 
knee condition; a left wrist condition; bilateral hearing 
loss; and arthritis, all joints, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO found no new 
and material evidence to reopen the veteran's claims for 
service connection for a stomach condition and back 
condition, which were previously denied by the RO in December 
1971; the veteran did not perfect a timely appeal of that 
decision. 

2.  Evidence received since the January 1999 rating decision 
with regard to the claimed stomach condition is duplicative 
or cumulative and redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate claim, and does not raise a 
reasonable possibility of substantiating the claim.

3.  Evidence received since the January 1999 rating decision 
with regard to the claimed back condition does not raise a 
reasonable possibility of substantiating the claim.

4.  The RO denied service connection for headaches and 
colonic polyps in a January 1999 rating decision; the veteran 
did not perfect a timely appeal of that decision. 

5.  Evidence received since the January 1999 rating decision 
with regard to the claimed headaches does not raise a 
reasonable possibility of substantiating the claim.

6.  Evidence received since the January 1999 rating decision 
with regard to the claimed colonic polyps does not relate to 
an unestablished fact necessary to substantiate claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

7.  There is no competent evidence of any left knee condition 
in service or for years thereafter, and no competent, 
probative evidence of a nexus between the veteran's current 
left knee condition and his period of active service from 
February 1964 to November 1966.

8.  There is no competent evidence of an acquired psychiatric 
disorder, to include depression, in service or for years 
thereafter, and no competent, probative evidence of a nexus 
between the veteran's current depression and his period of 
active service from February 1964 to November 1966.

9.  There is no competent evidence of a brain injury during 
service nor is there competent evidence of a current brain 
disorder.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  No new and material evidence has been received since the 
January 1999 rating decision to reopen the claim for service 
connection for a stomach condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

3.  No new and material evidence has been received since the 
January 1999 rating decision to reopen the claim for service 
connection for a back condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

4.  No new and material evidence has been received since the 
January 1999 rating decision to reopen the claim for service 
connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).  

5.  No new and material evidence has been received since the 
January 1999 rating decision to reopen the claim for service 
connection for colonic polyps.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

6.  Service connection for a left knee condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

7.  Service connection for an acquired psychiatric disorder, 
to include depression, is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  Service connection for a brain disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a January 1999 decision, the RO found no new and material 
evidence to reopen the veteran's claims for service 
connection for a stomach condition and back condition, which 
were previously denied by the RO in December 1971.  The RO 
also denied service connection for headaches and colonic 
polyps in the January 1999 rating decision.  Although he was 
notified of this decision, the veteran did not perfect a 
timely appeal.  Therefore, the RO's decision of January 1999 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108; see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Stomach Condition

The RO initially denied service connection for a stomach 
condition in the December 1971 rating decision because 
service records showed no evidence as to the complaint of, 
treatment for, or diagnosis of a stomach ulcer, and no 
abdomen or viscera problems were noted in the veteran's 
November 1966 separation examination.  In January 1999, the 
RO found no new and material evidence to reopen the claim 
because the evidence failed to show that the disability was 
incurred in or aggravated by service.  Evidence of record at 
the time of the January 1999 rating decision relevant to a 
stomach condition consists of the veteran's assertion that he 
has a stomach ulcers as a result of service.  Evidence 
received since the January 1999 rating decision consists of 
various written statements from the veteran; however, the 
Board finds these statements to be cumulative and redundant 
of statements made by the veteran in connection with his 
previous claim.  As such, the Board finds no new and material 
evidence necessary to reopen the claim for service connection 
for a stomach disorder.  38 C.F.R. § 3.156(a).  Therefore, 
the claim is not reopened.  38 U.S.C.A. § 5108.

Back Condition

The RO initially denied service connection for a back 
condition in the December 1971 rating decision because, other 
than a single complaint of sore back muscles in August 1966, 
there was no further evidence of any complaint of or 
treatment for a back condition in service, and no spine or 
other musculoskeletal problems were noted in the veteran's 
November 1966 separation examination, although the veteran 
did indicate recurrent back pain in his November 1966 Report 
of Medical History.  In January 1999, the RO found no new and 
material evidence to reopen the claim because the evidence 
failed to show that the disability was incurred in or 
aggravated by service.  Evidence of record at the time of the 
January 1999 rating decision relevant to a back condition 
consists of the veteran's written assertions that he has a 
back pain as a result of service.  Evidence received since 
the January 1999 rating decision consists of a VA X-ray of 
the lumbar spine indicating minimal spur formation at L4-L5 
suggestive of degenerative joint disease.  Although this 
evidence is new and does relate to an unestablished fact 
necessary to substantiate the claim, the Board finds that it 
does not raise a reasonable possibility of substantiating the 
claim when considered with all the evidence of record because 
it does not address the etiology of the veteran's back 
condition nor provide evidence of symptom logy in service.  
As such, the Board finds no new and material evidence 
necessary to reopen the claim for service connection for a 
back disorder.  38 C.F.R. § 3.156(a).  Therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108.

Headaches

The RO initially denied service connection for a back 
condition in the January 1999 rating decision because the 
competent medical evidence of record failed to establish any 
relationship between the veteran's headaches and any disease 
or injury during military service.  Evidence of record at the 
time of the January 1999 rating decision relevant to 
headaches consists of medical treatment records from Dr. R. 
Rinehart, M.D., dated July 1994 to March 1998; and a 
statement from Dr. M. S. Rubin, M.D., dated October 1997.  
Evidence received since the January 1999 rating decision 
consists of VA treatment records documenting the veteran's 
subjective complaints of chronic headaches since 1972 and 
current treatment for headaches.  The Board finds that this 
evidence does not raise a reasonable possibility of 
substantiating the claim when considered with all the 
evidence of record because it does not address the etiology 
of the headaches nor provide evidence of symptom logy in 
service.  As such, the Board finds no new and material 
evidence necessary to reopen the claim for service connection 
for headaches.  38 C.F.R. § 3.156(a).  Therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108.

Colonic Polyps

The RO initially denied service connection for colonic polyps 
in the January 1999 rating decision because the competent 
medical evidence of record failed to establish any 
relationship between the veteran's colonic polyps and any 
disease or injury during military service.  Evidence of 
record at the time of the January 1999 rating decision 
relevant to colonic polyps consists of medical treatment 
records from Dr. P. A. Gotsis, M.D., dated March 1993 to 
February 1997.  Evidence received since the January 1999 
rating decision consists of VA treatment records documenting 
the veteran's history of rectal bleeding, thought to be 
secondary to hemorrhoidal bleed, and a May 2004 colonoscopy 
which found internal hemorrhoids, diverticuli, and a single 
sigmoid polyp.  The Board finds that this evidence does not 
raise a reasonable possibility of substantiating the claim 
when considered with all the evidence of record because it 
does not address the etiology of the veteran's colonic polyps 
nor provide evidence of symptom logy in service.  As such, 
the Board finds no new and material evidence necessary to 
reopen the claim for service connection for headaches.  38 
C.F.R. § 3.156(a).  Therefore, the claim is not reopened.  38 
U.S.C.A. § 5108.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Brain Disorder

Initially, the Board finds that service connection is not in 
order for a brain disorder.  Service connection requires the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, a 
private examination report by oncologist Dr. M. S. Rubin, 
M.D., indicated that the veteran had suffered from chronic 
headaches since January 1996 which emanate from the back of 
his head.  A computed tomography (CT) scan of the head was 
negative, and the veteran reported previously having a 
negative magnetic resonance imaging (MRI) of the brain.  In 
January 1997, a CT scan of the brain showed no evidence of 
calvarial defect, mass effect of the brain, shift, abnormal 
enhancement or mass.  The skull base was normal and no 
abnormalities were appreciated.  In a June 2004 VA mental 
health consultation, the veteran asserted that neurologists 
found a cyst in his brain and found that his brain size had 
decreased; however, this assertion is not supported by 
credible evidence within the record.  The veteran, a lay 
person not trained or educated in medicine, is not competent 
to offer an opinion as to the medical diagnosis of any of the 
alleged disorders at issue.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Absent competent evidence of a 
current disability for the claimed disorder, service 
connection must be denied.  



Left Knee Condition

The veteran also alleges that he incurred a left knee 
condition as a result of his activities in service.  Although 
VA treatment records contain a diagnosis of degenerative 
joint disease in both knees, the veteran's service medical 
records do not show any evidence of complaint of or treatment 
for a left knee condition in service, and the veteran's 
November 1966 separation examination indicated normal lower 
extremities.  38 C.F.R. § 3.303(b). 

Moreover, there is no competent evidence of a nexus between 
the current left knee condition and the veteran's period of 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Absent competent evidence of a 
chronic left knee disorder related to service, the Board 
finds that the preponderance of the evidence is against 
service connection for a left knee condition.  38 U.S.C.A. § 
5107(b).

Acquired Psychiatric Disorder, to Include Depression

The veteran further alleges that he incurred a psychiatric 
disorder in service as a result of exposure to gunfire as a 
combat engineer in Vietnam.  Although the veteran currently 
receives mental health consultations from the VA and has been 
diagnosed with bipolar depressive disorder, the Board must 
note the lapse of many years between the veteran's separation 
from service and the first treatment for the claimed 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Furthermore, the Board finds that the competent, probative 
evidence of record does not establish a nexus between the 
veteran's current acquired psychiatric disorder and his 
period of active service.  The veteran has argued that his 
alleged combat-related experience in Vietnam, combined with 
current media coverage of the Persian Gulf War, contributes 
to his depressed state.  Initially, the Board notes that 
there is no evidence to verify the veteran's alleged 
involvement in combat in Vietnam.  In addition, the Board 
emphasizes that the veteran's personal belief or opinion that 
his current acquired psychiatric disorder is related to 
service is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Similarly, the veteran's reported 
history of the disorder, recorded in various VA medical 
reports, is not competent evidence of a nexus to service.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

In conclusion, absent evidence of chronic disorder in 
service, continuous symptoms thereafter, or a nexus between 
service and the current acquired psychiatric condition, the 
Board finds that the preponderance of the evidence is against 
service connection for an acquired psychiatric disorder, to 
include depression.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
July 2003, January 2005, and March 2005, as well as in the 
March 2004 statement of the case and December 2004 
supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2004 statement of the case and December 
2004 supplemental statement of the case include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the September 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letters dated January 
2005 and March 2005.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.

In the present appeal, although the veteran was not provided 
with such notice regarding disability rating and effective 
dates, any questions as to the adequacy of notice regarding 
disability rating and effective dates are rendered moot as 
the Board finds above that the veteran's claims for service 
connection for a left knee condition; an acquired psychiatric 
disorder, to include depression; and a brain disorder are not 
established.  On remand, the RO should furnish the veteran 
and his representative with notice that complies with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) and with 
Dingess with regard to the veteran's remaining service 
connection claims.  In addition, the Board finds that the 
veteran was provided with adequate notice of the evidence 
needed to reopen a previously denied claim in his various 
statements of the case and by letters dated July 2003, 
January 2005, and March 2005.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless.  

With respect to the duty to assist, the RO has obtained all 
available service records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional medical records as well as lay evidence in the 
form of his own written statements.  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

As no new and material evidence has been received, the claim 
for service connection for a stomach condition is not 
reopened.  

As no new and material evidence has been received, the claim 
for service connection for a back condition is not reopened.

As no new and material evidence has been received, the claim 
for service connection for headaches is not reopened. 

As no new and material evidence has been received, the claim 
for service connection for colonic polyps is not reopened.  

Service connection for a left knee condition is denied.

Service connection for an acquired psychiatric disorder, to 
include depression is denied.

Service connection for a brain disorder is denied.

REMAND

The veteran alleges that he incurred a nerve problem; a right 
knee disorder; a left wrist disorder; and arthritis, all 
joints, as a result of injuries he sustained in service.  
Service medical records indicate several injuries sustained 
in service that could possibly be related to these 
conditions.  In December 1964, the veteran was treated for 
lacerations of the left wrist after breaking through a glass 
window with his hand.  He received a 3-inch laceration on his 
ulna-side forearm and a 2-inch laceration above the wrist, 
involving the flexor carpi ulnaris muscle but sparing the 
ulnar aspect neurovascular (NV) bundle.  Sutures were used to 
repair the damaged muscles.  In May 1965, he was treated 
after complaints of pain in his left hand.  In June 1966, he 
was diagnosed with paresthesia on top of his left hand.  In 
March 1966, the veteran sustained a laceration to his right 
knee and was admitted for the hospital for four days.  In 
April 1966, he again complained of pain in his right patella 
and indicated that his knee locks whenever his knee and hip 
are flexed.  Mild swelling of the right knee was noted.  In 
May 1966, the veteran fell on his right patella and 
complained of soreness, although a full range of motion was 
indicated.  

Although the veteran's upper and lower extremities were found 
to be normal at his November 1966 separation examination, the 
veteran has current diagnoses of chronic generalized 
osteoarthritis, peripheral neuropathy, degenerative joint 
disease of the right knee, and possible degenerative joint 
disease of the left hand.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Given the physical findings 
associated with the right knee and left wrist in light of the 
veteran's complaints, the Board finds that additional 
development is in order to determine whether actual right 
knee and left wrist disabilities exist and, if so, whether 
they are related to service.  To that end, a remand is 
required.   

Finally, the Board notes that the veteran seeks service 
connection for bilateral hearing loss, which he claims is the 
result of his in-service activities.  In the September 2003 
rating decision, the RO relied on audiology examinations 
conducted in the 1960s to determine the veteran's current 
level of hearing loss.  The Board finds that additional 
development is in order to determine whether the veteran is 
currently afflicted with bilateral hearing loss and, if so, 
whether the condition is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative with notice that 
complies with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), and with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Afford the applicable time to respond.

2.  The RO should attempt to secure the 
veteran's VA medical records dated from 
December 2004 to the present from the 
Southeast Vet Center in Bay Pines, 
Florida.  

3.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
etiology of any current right knee 
disorder, left wrist disorder, and/or 
generalized osteoarthritis.  The 
examination should include all tests and 
studies deemed necessary by the examiner.  
The claims folder should be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.
 
The examiner is asked to determine whether 
there is evidence of a current right knee 
disability, left wrist disability, and/or 
generalized osteoarthritis.  In the event 
that any one of these disabilities are 
found to exist, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not that the disability 
is related to the veteran's period of 
service from February 1964 to November 
1966.  Specifically, the examiner should 
opine whether any or all of the veteran's 
documented in-service injuries to the 
right knee, left wrist, and left forearm 
could have contributed to his current 
conditions.  The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  If the examiner is unable to 
provide the requested opinion, the report 
should so state and the reasons for not 
providing the requested opinion.  

4.  The RO should arrange for the veteran 
to be scheduled for a neurology 
examination to assess the nature and 
etiology of the veteran's peripheral 
neuropathy.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

Based on findings on examination and 
review of the claims folder, the examiner 
is asked to offer an opinion as to whether 
it is at least as likely as not that the 
veteran's peripheral neuropathy is related 
to any injury sustained in service.

5.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to assess the nature and 
etiology of any bilateral hearing loss.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

The examiner is asked to review the claims 
folder, to include service medical 
records, particularly all audiometric or 
other hearing tests performed at entrance 
to, during, and at separation from active 
service.  Based on current examination and 
review of the relevant audiological 
evidence of record, the examiner is asked 
to offer an opinion as to whether it is at 
least as likely as not that any current 
bilateral hearing loss is related to 
service, particularly exposure to noise 
therein.  If the examiner is unable to 
offer the requested opinion, the report 
should so state and provide the reasons 
therefor.   

6.  After completing any additional 
necessary development, the RO should 
readjudicate the remaining claims.  If the 
disposition remains unfavorable for any 
claim, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


